Citation Nr: 1623105	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from August 1988 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's service-connected lumbar disability with radiculopathy prevents him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 

percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A combined evaluation of 90 percent is in effect for the Veteran's service-connected disabilities, including disability of the lumbar spine with radiculopathy, since his May 2010 application for TDIU.  Thus, the schedular requirements for TDIU are satisfied.  See 38 C.F.R. § 4.16(a).

The balance of the evidence shows that the Veteran's service-connected lumbar spine disability with radiculopathy prevents him from obtaining or maintaining substantially gainful employment.  He has significant pathology of the lumbar spine.  In this regard, he has undergone three surgeries for his lumbar spine pathology within less than a ten-year period.  In August 2007, during active service, a laminectomy and diskectomy were performed.  In July 2010, he underwent another lumbar laminectomy and fusion.  In July 2014, he underwent lumbar laminectomy, bilateral facetectomy, bilateral foraminotomies and foraminal decompression of the nerve root and neural foramen, and fusion.  

The private treatment records show repeated complaints of severe low back and leg pain, with pain radiating into both legs.  An April 2010 private treatment record states that the Veteran had pain when he lied down, sat, and walked.  It was noted that magnetic resonance imaging (MRI) findings showed severe spinal stenosis.  A May 2010 VA treatment record states that the Veteran had chronic low back pain radiating down his legs, and that he was unable to attend his son's graduation due to pain.  The Veteran used a cane and was observed to walk with a pronounced limp (a July 2010 private treatment record also reflects that the Veteran needed a cane to walk).  Morphine was prescribed at this time due to chronic low back pain.  It was noted he had previously received narcotics from a military treatment facility.  A June 2010 record states that the Veteran's lumbar spine pathology was severe and warranted surgery.  A June 2010 VA treatment record reflects that the Veteran was depressed and discouraged due to chronic back pain.  A July 2010 VA examination report reflects that the Veteran stated he had problems with walking, showering, toileting, and sitting or standing for prolonged periods of time.  A July 2013 VA treatment record shows continuing severe daily back pain and that he was requesting home help for assistance with activities of daily living.  A January 2016 private treatment record reflects that the Veteran walked with a stooped gait, and that standing up fully erect produced axial pain.  Further surgery was considered by the treating physician.  

In a September 2010 written statement, the Veteran described severe daily pain and an inability to sit or stand for prolonged periods, bend, twist, or drive due to back pain and strong medications, including narcotics such as morphine and hydrocodone.  At the February 2016 hearing, the Veteran and his spouse testified that the Veteran needed help with toileting due to his low back pain, and that his spouse had to discontinue working in order to stay home and take care of him.  The Veteran and his spouse further stated that he took morphine regularly for his back pain, which kept him in a "sedated" state.  A July 2010 functional assessment from the Social Security Administration (SSA) also reflects that the Veteran's wife provided meals and cleaned. 

A December 2010 VA examination report reflects the examiner's conclusion that the Veteran's lumbar spine disability produced moderate functional limitation, and that he was still capable of sedentary to light duty employment.  No explanation or discussion was provided.  

Resolving reasonable doubt, the Board finds that the Veteran's lumbar spine disability with radiculopathy has produced unemployability throughout the period on appeal.  His description of daily severe lumbar spine pain radiating into the lower extremities and limiting his ability to stand or sit for prolonged periods, walk or bend is credible and consistent with the clinical findings of severe spinal stenosis, for which two surgeries were performed during the pendency of this claim and one a few years earlier, with another considered as recently as January 2016.  Moreover, he has been prescribed narcotic pain medication, including morphine, which also supports his credible assertions of severe pain.  The fact that his wife must assist him with basic activities of daily living such as toileting further shows significant functional impairment supporting unemployability.  Finally, the Veteran has provided credible testimony that the morphine impairs functioning by keeping him in a sedated state.  His physical pain and functional limitations alone, however, would support a finding of unemployability without regard to the effects of medication.  

The evidentiary weight of the December 2010 VA opinion is discounted, as it is not supported by any explanation, and does not reconcile its conclusion with the above evidence showing significant functional limitations due to chronic severe daily pain and clinical findings of severe pathology, including neurological involvement, requiring several surgeries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Moreover, the ultimate determination of unemployability is a legal one to be made by the Board or rating agency.  Geib, 733 F.3d at 1354. 



In sum, entitlement to TDIU is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16; Gilbert, 1 Vet. App. at 55


ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


